Name: 76/311/EEC: Council Decision of 15 March 1976 adopting a research programme (1976 to 1980) for the European Economic Community in the environmental field (indirect action)
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-03-20

 Avis juridique important|31976D031176/311/EEC: Council Decision of 15 March 1976 adopting a research programme (1976 to 1980) for the European Economic Community in the environmental field (indirect action) Official Journal L 074 , 20/03/1976 P. 0036 - 0037++++ ( 1 ) OJ N C 280 , 8 . 12 . 1975 , P . 59 . ( 2 ) OJ N C 35 , 16 . 2 . 1976 , P . 29 . ( 3 ) OJ N C 112 , 20 . 12 . 1973 , P . 1 . ( 4 ) OJ N C 7 , 29 . 1 . 1974 , P . 6 . ( 5 ) OJ N L 116 , 1 . 5 . 1973 , P . 1 . ( 6 ) OJ N L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 15 MARCH 1976 ADOPTING A RESEARCH PROGRAMME ( 1976 TO 1980 ) FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE ENVIRONMENTAL FIELD ( INDIRECT ACTION ) ( 76/311/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS ARTICLE 2 OF THE TREATY ASSIGNS TO THE COMMUNITY THE TASK INTER ALIA OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING , THE OBJECTIVES OF THE ACTION PERFORMED TO THIS END BY THE COMMUNITY ARE SET OUT IN ARTICLE 3 OF THE TREATY ; WHEREAS ENVIRONMENTAL RESEARCH CAN CONTRIBUTE TO THE IMPLEMENTATION OF THESE OBJECTIVES ; WHEREAS , THEREFORE , THE RESEARCH PROJECTS DEALT WITH BY THIS DECISION SEEM NECESSARY IN ORDER TO ATTAIN CERTAIN OBJECTIVES OF THE COMMUNITY , WITHIN THE FRAMEWORK OF THE COMMON MARKET ; WHEREAS THE TREATY DOES NOT PROVIDE THE NECESSARY POWERS FOR THESE PURPOSES ; WHEREAS IN ITS DECLARATION OF 22 NOVEMBER 1973 ( 3 ) , THE COUNCIL APPROVED THE OBJECTIVES AND PRINCIPLES OF AN ENVIRONMENTAL POLICY WITHIN THE COMMUNITY AND A GENERAL DESCRIPTION OF THE PROJECTS TO BE UNDERTAKEN AT COMMUNITY LEVEL ; WHEREAS BY ITS RESOLUTION OF 14 JANUARY 1974 ( 4 ) , THE COUNCIL ADOPTED AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS DELIVERED AN OPINION ON THE PROPOSAL FROM THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 A RESEARCH PROGRAMME FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE ENVIRONMENTAL FIELD AS DEFINED IN THE ANNEX IS HEREBY ADOPTED FOR A FIVE - YEAR PERIOD BEGINNING 1 JANUARY 1976 . ARTICLE 2 THE UPPER LIMIT FOR EXPENDITURE COMMITMENTS AND THE MAXIMUM NUMBER OF STAFF NECESSARY FOR THE EXECUTION OF THE PROGRAMME SHALL BE 16 MILLION UNITS OF ACCOUNT AND 10 STAFF RESPECTIVELY , THE UNIT OF ACCOUNT BEING DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 25 APRIL 1973 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 5 ) . ARTICLE 3 ON A PROPOSAL FROM THE COMMISSION THE PROGRAMME SHALL BE REVIEWED DURING THE FIRST YEAR TO ENSURE , IF NECESSARY , ITS HARMONIZATION WITH THE NEW DIRECT ACTION PROGRAMME . ANY AMENDMENTS WHICH RESULT FROM THIS REVIEW WILL TAKE EFFECT FROM THE BEGINNING OF 1977 AT THE LATEST . AS LONG AS NO DECISION TO REVISE IS TAKEN , ANY PROJECTS WHICH HAVE BEEN STARTED WILL BE CONTINUED WITHIN THE LIMITS OF THE FUNDS GRANTED . ARTICLE 4 THE PROGRAMME SHALL BE SUBJECT TO REVIEW , ON A PROPOSAL FROM THE COMMISSION , TO ADAPT IT TO DEVELOPMENTS IN RESEARCH REQUIREMENTS AND TO THE NEEDS OF THE NEW ENVIRONMENTAL PROGRAMME . THIS REVIEW WILL BE PREPARED IN 1977 AND WILL TAKE EFFECT AT THE BEGINNING OF 1978 . ARTICLE 5 THE COMMISSION SHALL BE RESPONSIBLE FOR THE IMPLEMENTATION OF THE PROGRAMME . IT SHALL BE ASSISTED IN THIS TASK BY THE ADVISORY COMMITTEE ON ENVIRONMENTAL RESEARCH PROGRAMME MANAGEMENT , SET UP BY THE COUNCIL RESOLUTION OF 10 DECEMBER 1973 . IT SHALL SUBMIT A REPORT TO THE COUNCIL AND TO THE EUROPEAN PARLIAMENT ON THE IMPLEMENTATION OF THE PROGRAMME ANNUALLY . ARTICLE 6 THE INFORMATION RESULTING FROM THE IMPLEMENTATION OF THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH REGULATION ( EEC ) N 2380/74 ( 6 ) . DONE AT BRUSSELS , 15 MARCH 1976 . FOR THE COUNCIL THE PRESIDENT R . VOUEL ANNEX ENVIRONMENTAL RESEARCH PROGRAMME ( 1976 TO 1980 ) ( INDIRECT ACTION _ NON - NUCLEAR PROJECTS ) A MAXIMUM AMOUNT OF 16 MILLION UNITS OF ACCOUNT AND A MAXIMUM STAFF OF 10 COMMUNITY SERVANTS WILL BE ALLOCATED TO THIS OBJECTIVE . THE MAIN AIM OF THE RESEARCH WILL BE TO ACQUIRE THE SCIENTIFIC AND TECHNICAL KNOW-HOW NECESSARY FOR IMPLEMENTATION OF THE ENVIRONMENTAL PROGRAMME OF THE COMMUNITY . IT WILL COVER THE FOLLOWING FOUR AREAS : 1 . RESEARCH DESIGNED TO ESTABLISH CRITERIA ( EXPOSURE / EFFECT RATIOS ) FOR POLLUTANTS AND POTENTIALLY TOXIC CHEMICALS ; 2 . RESEARCH AND DEVELOPMENT ON ENVIRONMENTAL INFORMATION MANAGEMENT , WITH PARTICULAR REFERENCE TO CHEMICALS LIKELY TO CONTAMINATE THE ENVIRONMENT ( ECDIN PROJECT ) ; 3 . RESEARCH AND DEVELOPMENT ON THE REDUCTION AND PREVENTION OF POLLUTION AND NUISANCES , INCLUDING THE APPLICATION OF " CLEAN " TECHNOLOGIES ; 4 . RESEARCH AND DEVELOPMENT RELATED TO THE PROTECTION AND IMPROVEMENT OF THE NATURAL ENVIRONMENT . CERTAIN STUDIES OF A GENERAL NATURE MAY ALSO BE UNDERTAKEN . RESEARCH WILL BE CARRIED OUT BY WAY OF CONTRACTS .